Citation Nr: 1541856	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-43 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent disabling for a service-connected acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a 
May 2012 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  The VA Regional Office (RO) in Newark, New Jersey currently has jurisdiction of this matter.

In June 2006, the Veteran testified at a hearing before a Decision Review Officer at the RO in connection with his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  A transcript of this hearing is associated with the claims file.

The Board previously remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in May 2011 for further development of the record.  Service connection for that condition was subsequently granted in a May 2012 rating decision which also assigned the rating being appealed here.  In his December 2014 substantive appeal, the Veteran indicated that he did not want a hearing before the Board in connection with this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated, through his representatives, in his January 2013 Notice of Disagreement and his September 2015 Informal Hearing Presentation that he has continued to receive VA treatment for the condition at issue.  Moreover, the December 2014 Statement of the Case refers to treatment records through November 2014.  However, the most recent VA treatment records actually associated with the claims file (Virtual VA and VBMS) are from 2012.  VA has an obligation to obtain and consider available, pertinent evidence in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  For this reason, remand is warranted.

The Veteran's most recent VA examination with respect to his service-connected acquired psychiatric disorder was in April 2012.  The Veteran alleges that his symptoms have worsened since that examination.  See September 2015 Informal Hearing Presentation; January 2013 Notice of Disagreement (stating the Veteran's "condition has grown worse and he attends sessions at Lyons VA for his PTSD).  Unfortunately, as noted above, medical evidence that might support these contentions has not been associated with the record.  Given the indications of worsening since the last VA examination over three (3) years ago and the additional delay in resolution of the merits necessitated by this remand to obtain VA treatment records, the Board will instruct the RO to obtain an updated VA examination.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims a disability is worse than when originally rated and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination).

Finally, there are several references in rating decisions and statements of the case to hearing(s) held in 2011.  For example, the May 2012 rating decision on appeal and the December 2014 Statement of the Case both reference a March 31, 2011 hearing transcript among the evidence considered.  See also May 2012 Supplemental Statement of the Case (Dental) (indicating that the Veteran "presented evidence and testimony at the personal hearing" held March 31, 2011).  In addition, the December 2014 Statement of the Case states in the "Reasons and Bases" section that a transcript of an April 4, 2011, personal hearing was reviewed in connection with the appeal.  Upon review of the entire record (including Virtual VA, VBMS, and VACOLS), the Board finds there is no transcript of any hearing held during 2011 associated with the claims file.  The Board is concerned that either (a) one or more hearings were held in 2011 and the transcripts have not been associated with the file or (b) the adjudications by the RO have consistently referred to hearings that did not, in fact, take place.  Upon remand, the RO should clarify whether any hearings were held in connection with the Veteran's claim relating to his acquired psychiatric disorder (whether for service connection or an increased rating) other than the 2006 hearing referenced in the Introduction above (and associated with the claims file).  If so, a transcript of any such hearing must be associated with the file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the electronic claims file any pertinent clinical records from the VA New Jersey Health Care System for the periods from May 2012 to the present.

2.  Determine whether the Veteran has provided evidence or testimony pertinent to the claim on appeal at any personal hearing, other than the June 2006 DRO hearing referenced above.  If so, a transcript of any such hearing should be obtained and associated with the electronic claims file.

3.  After obtaining updated treatment records and any other development deemed necessary, schedule the Veteran for a psychiatric examination to assess the severity of his acquired psychiatric disorder (diagnosed as PTSD).

4.  Thereafter, readjudicate the claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




